DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The amendment filed January 13, 2021 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1-4, 6-13, and 15-19 are pending.
4.	In the reply filed on December 28, 2018, applicant elected Group I, now claims 1-4, 6-13, and 16-19, and Roche-Posay for the species with traverse
5.	Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 1-4, 6-13, and 16-19 are examined on the merits in regards to the elected species.

Claim Rejections - 35 USC § 103
7.	Claims 1-4, 6-13, and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pineau (US 6,242,229) in view of Koulbanis (US 5,690,946) with Aubert (WO 94/02158 – English translation) providing evidence.
Pineau teaches a method for cultivating Vitreoscilla filiformis ATCC 15551.  This bacteria is filamentous, nonphotosynthetic, and nonfruiting.  These bacteria also comprise an envelope as defined by applicant in the specification (see page 1).  Pineau teaches that the bacteria are cultivated on a medium which comprises distilled water, glucose (a monosaccharide), Heller microelements, and 0.01 to 0.2 g/l of calcium chloride.  The cultivated biomass is fermented and the biomass is separated from the medium and stabilized.  The 
The reference teaches using distilled water in the culture medium but does not specifically teach including an additional “mineral water” or “thermal water” in the culture medium.  However, Pineau teaches that the bacteria are found to exist in nature in thermal springs (see column 1, lines 58-60).  Thus, it was known in the art at the time of the invention that water from thermal springs, "thermal water," was capable of supporting the growth of the bacteria cultivated in Pineau.  In addition, Koulbanis teaches that thermal spring water from the same sources as claimed by applicant has mineral levels that overlap with the mineral levels in the culture medium claimed by Pineau.  In addition, Koulbanis teaches that the waters have bicarbonate levels above 300 mg/l (see column 2, line 62 – column 3, line 34).  The waters taught by Koulbanis are from the same sources as claimed by applicant and are “nonsulphurous” as defined by applicant.  Thus, due to the overlapping mineral levels, an artisan of ordinary skill would reasonably expect that the water from the specific thermal springs taught by Koulbanis would be useful in culturing the bacteria taught in Pineau.  This reasonable expectation of success would motivate the artisan to modify Pineau to include the specific thermal spring water taught by Koulbanis.
The references do not specifically teach adding the waters together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, .

Response to Arguments
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues that Pineau does not teach the additional steps in amended claim 1 or new claims 18 and 19.  However, as discussed above, Pineau teaches that an active principle can be the culture medium which is collected after centrifugation (see Example 1).  An extract can also be made of the bacteria by treating the bacteria 121℃ for 15 minutes (see column 15).  This treatment ruptures the envelope as defined in the art (see page 14 of the English translation of Aubert (WO 94/02158)).  Thus, Pineau teaches collecting both the bacteria with ruptured envelope and the culture medium.  Therefore, the references are considered to teach claim 1 as amended and new claims 18 and 19.
Applicant also argues that no motivation exists to alter Pineau to obtain an active principle that arises from a culture medium using anything other than distilled water because KSR International Co. v. Teleflex Inc. (KSR),  550 U.S. ___, 82 USPQ2d 1385 (2007):
A person of ordinary skill in the art is also a person of ordinary creativity, and not an automaton…When there is a design need of market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

As discussed above, Pineau teaches that the bacteria are found to exist in nature in thermal springs (see column 1, lines 58-60).  Thus, it was known in the art at the time of the invention that water from thermal springs, "thermal water," was capable of supporting the growth of the bacteria cultivated in Pineau.  In addition, Koulbanis teaches that thermal spring water from the same sources as claimed by applicant has mineral levels that overlap with the mineral levels in the culture medium claimed by Pineau.  In addition, Koulbanis teaches that the waters have bicarbonate levels above 300 mg/l (see column 2, line 62 – column 3, line 34).  The waters taught by Koulbanis are from the same sources as claimed by applicant and are “nonsulphurous” as defined by applicant.  Thus, due to the overlapping mineral levels, an artisan of ordinary skill would reasonably expect that the water from the specific thermal springs taught by Koulbanis would be useful in culturing the bacteria taught in Pineau.  This reasonable expectation of success would motivate the artisan to modify Pineau to include the specific thermal spring water taught by Koulbanis.

8.	Claims 1, 2, 6-13, 16, and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aubert (WO 94/02158 – English translation) in view of Koulbanis (US 5,690,946).
Vitreoscilla bacteria.  This bacterium is filamentous, nonphotosynthetic, nonfruiting and has an envelope.  The reference teaches that the bacteria are cultivated on a medium which comprises distilled water, glucose (a monosaccharide), Heller microelements, and 0.01 to 0.2 g/l of calcium chloride.  The cultivated biomass is fermented and the biomass is separated from the medium and the envelope is ruptured to produce the active agent (see pages 4-14 of the translation).  
The reference teaches using distilled water in the culture medium but does not specifically teach including an additional “mineral water” or “thermal water” in the culture medium.  However, the reference teaches that the bacteria are found to exist in nature in thermal springs (see page 3 of the translation).  Thus, it was known in the art at the time of the invention that water from thermal springs, "thermal water," was capable of supporting the growth of the bacteria cultivated in Aubert.  In addition, Koulbanis teaches that thermal spring water from the same sources as claimed by applicant has mineral levels that overlap with the mineral levels in the culture medium claimed by Aubert.  In addition, Koulbanis teaches that the waters have bicarbonate levels above 300 mg/l (see column 2, line 62 – column 3, line 34).  The waters taught by Koulbanis are from the same sources as claimed by applicant and are “nonsulphurous” as defined by applicant.  Thus, due to the overlapping mineral levels, an artisan of ordinary skill would reasonably expect that the water from the specific thermal springs taught by Koulbanis would be useful in culturing the bacteria taught in Aubert.  This reasonable expectation of success would motivate the artisan to modify Aubert to include the specific thermal spring water taught by Koulbanis.
The references do not specifically teach adding the waters together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, 

9.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655